                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


UNITED STATES OF AMERICA

                                                        CR 119-099


JIMMY DEMARCUS WILBURN



                                        ORDER



       After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation,to which no objections have been filed.

       Defendant's deadline to file pretrial motions expired on August 28, 2019. (See doc.

no. 15.) Defendant filed his motion to suppress nearly two months later on October 17,

2019. (Doc. no. 20.) By Order dated October 24, 2019, the Magistrate Judge ordered

Defendant to show good cause for the substantial delay in filing the suppression motion on or

before October 31, 2019. (Doc. no. 22.) Defendant failed to submit any responsive

pleading, and the Magistrate Judge thus recommended summary denial of the suppression

motion as untimely on November 4, 2019. (Doc. no. 23.)

       Seven days after entry of this recommendation and eleven days after the show cause

deadline expired. Defendant filed a responsive pleading attempting to show good cause.

(Doc. no. 25.) Defense counsel blames both instances of failing to comply with court

deadlines on "internal office confusion" and the alleged "failure" of his office staff "to

provide the undersigned with the court's orders." (Id.) Defense counsel avers the

suppression motion "was prepared the day the Defendant was arrested by federal agents and
was available for filing along with a brief which was updated and the same was not filed."

(Id.) Defense counsel mistakenly believed or assumed his office staff had filed the

suppression motion before the pretrial motions period expired. (Id.) Defense counsel

concedes "the internal problems in [his] office do not excuse the undersigned's failure." The

Court agrees. (Id)

       Defense counsel should have realized quickly his office staff never filed the

suppression motion because it never appeared on the docket, the government never filed an

opposition brief, and the Court never scheduled a motions hearing as the arraignment order

contemplated. (See doc. no. 15.) Further, on September 18, 2019, the Court entered a notice

of hearing to set this case for trial on October 21,2019 because no motions were filed by the

deadline. (Doc. no. 16.) Even then, defense counsel supposedly did not notice his error until

October 8, 2019, when he filed a motion to continue trial and stated he needed "additional

time to work on" a suppression motion. (Doc. no. 17.) This statement directly conflicts with

defense counsel's present assertion the suppression motion was "was prepared the day the

Defendant was arrested by federal agents and was available for filing along with a brief

which was updated and the same was not filed." (Doc. nos. 17, 25.)

       Defendant has failed to establish good cause for the substantial delay in filing the

suppression motion. "No good cause exists if 'the defendant had all the information
necessary to bring a [suppression] motion before the date set for pretrial motions, but failed

to file it by that date.'" United States v. Curbelo. 726 F.3d 1260, 1267 (11th Cir.2013)

(quoting United States v. Sehen 562 F.3d 1244, 1359 n. 15 (11th Cir. 2009)). Defendant

concedes the information necessary to file the motion was available at the time of

Defendant's arrest and weeks in advance of the pretrial motions deadline. (Doc. no. 25.)
                                              2
Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion and DENIES Defendant's motion to suppress. (Doc. no. 20);^ United

States V. Vanholten. 542 F. App'x 776, 778-79(11th Cir. 2013)(approving denial of motion

to suppress as untimely where defendant failed to show good cause for delay); United States

V. Cox. 281 F. App'x 943, 944-45 (11th Cir. 20008)(approving denial of motion to suppress

as untimely).

       so ORDERED this/>3P^ day of^WM^2019,at Augusta, Georgia.

                                                      HALL,CHIEF JUDGE
                                                STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
